Case 2:19-cv-00425-CW-PMW Document 6-2 Filed 06/20/19 Page 1of 4

Exhibit B

 

 

 

 
 

Case 2:19-cv-00425-CW-PMW Document 6-2 Filed 06/20/19 Page 2 of 4

 

 

 

var
DVL) ieee UTAH VALLEY
UNIVERSITY. NIVERSITY.
PRIVATE CONEIDENTIAL
TO: Kemal Makasci
Utah Valley University
FROM: Melissa L. Frost
Director, Equal Opportunity and Affirmative Action
DATE: December 8, 2016

SUBJECT: Discrimination and Retaliation Complaint

The Office of Equal Opportunity and Affirmative Action has received multiple complaints of
sex/gender discrimination and retaliation against you alleging violations of UVU Policy #162. The

complaints name you as the Respondent and this email serves to notify you of the specific
allegations.

T have assigned, Johnny McCoy aud Jed Gibson, EEO/Title XI investigators, as the investigators
in this matter. This memo is to notify you of the © specific allegations | of discrithination and
retaliation included on page two (2) and three (3)... os

You will be afforded a full opportunity to respond to the allegations, both in written form and
through interviews. Your first response should be in writing (it may be sent to our office through -
campus mail, email, fax, or hand delivery) and is due within three business days of this notice;

which would be by, Tuesday, December 13, 2016. It would be helpful for you to include names _ :

- Of any witnesses and attach any documents that you feel are relevant to your position i im your’
_. written response.. .

After your written response is reviewed and additional information is gathered, you will be
contacted to arrange an interviéw to discuss follow-up questions and so that you may provide
any additional information. This process can take several weeks.

’ Additionally, please be advised that retaliation against individuals who participate in h

discrimination. complaint and/or investigation is strictly prohibited: Retaliation is intimidation,
threats of reprisal, or other materially adverse actions taken against an employee.or student of the
University, or threats of such materially adverse actions, made by persons employed byor

afGliated with the University in any way or by persons participating in any university program ot

activity against anyone who in good faith opposes discrimination.or harassment, reports or files a
complaint of discrimination, or honestly participates or assists in a university-related.
investigation, hearing, or other proceeding relating to discrimination or harassment. Examples
include but are not limited to, threats or actual violence against a person or their property,
adverse educational or employment consequences, ridicule, intimidation, bullying, ostracism, or

action that may have a “chill” or discouraging a person: from making a complaint or participating

i

 

 

 
Case 2:19-cv-00425-CW-PMW Document 6-2 Filed 06/20/19 Page 3 of 4

in an investigation. To avoid retaliation, it is imperative that at this time that you take no action
that could be perceived as negative against or designed to discourage anyone from coming
forward, This includes discussing this allegation with others, asking students or employees if
they have provided information, or discussing the Complaint with others. If you believe you
experience retaliation, please contact me immediately.

Matters involving policy violations that are unrelated to protected class discrimination that arise
during the course of the investigation will he referred for appropriate action.

Please feel free to contact ine if you have any. questions. Thank you for your cooperation.

Summary of Specific Allegations
The specific allegations ave as follows: 0

‘That you have discriminated against several feraale students in your class based on their
gender: specifically, by: So

1. Telling a male student to go up and help a female student with the computer and
repeatedly stating that “boys are good with technology.”

2. Ignoring female students when they ask questions

3. When a female answets a question in class, saying their answer is wrong, but when a
male answers the same question, saying their answer is right. on
4. Refusing to provide feedback and assistance to female students on homework and
class assignments.
/ 5, Making comments to others stating “that females don’t belong in the Physical
Education field” ee, .. cae ;
6. Making comments that “women helong in the kitchen cooking meals” _ |
That you have retaliated against several students in your class: specifically:
J. That sometime during the first two weeks of ihie Fall 2016 semester you discussed
Title XJ. with the entire class and stated that the students in the class didn’t know the _

definition of Title XI and what it meant and discussing how two (2) students last
semester hurt your feelings and made fun of you

 

 

 
Case 2:19-cv-00425-CW-PMW Document 6-2 Filed 06/20/19 Page 4 of 4

2. That on 11/16/2016 you made the following statements to the entire PETE class:

a. “You have been teaching this class for 14 years and that students will not get
tid of you”

b. You pointed out three students specifically
and another female student] and said “they were trying to get rid of you, and
stated that that these three female students shouldn't go around and talk to
people in different departments about issues they have with you”

c. You confirmed te the class hat E.R 3.

spoken with other departments by pointing them out to the class, and “saying
threatening things” like “they are being prejudice because they went to
explain their problems to Title XI and department head”

 

 

 
